Citation Nr: 0616182	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

Entitlement to service connection for disability of the 
mitral valve.  

Entitlement to service connection for heart disability other 
than disability of the mitral valve.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Thereafter, 
the claim was handled by the Regional Office (RO) in Newark, 
New Jersey.  


FINDINGS OF FACT

1.  The veteran's heart was found to be normal on the 
examination for entrance onto active duty.

2.  Mitral valve disease was present during active duty; it 
did not clearly and unmistakably exist prior to service and 
undergo no permanent increase in severity during service. 

3.  No other heart disorder was present within one year of 
the veteran's discharge from service, and no other current 
heart disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  Disability of the mitral valve was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

2.  No other heart disability was incurred in or aggravated 
by active duty, nor may the incurrence or aggravation of such 
during active duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that the veteran was provided VCAA notice 
by letter mailed in October 2001, prior to the RO's initial 
adjudication of the claim.  Although the RO did not 
specifically request the veteran to submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal, and he has done so.  

Although the originating agency has not provided VCAA notice 
with respect to the initial-disability-rating and effective-
date elements of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is warranted for disability of the mitral 
valve and unwarranted for any other heart disability.  The 
effective date and disability elements of the claim are not 
currently before the Board and the originating agency will 
have the opportunity to provide the required notice before 
assigning a disability rating and an effective date for 
service connection for disability of the mitral valve.  With 
respect to the claim for service connection for other heart 
disability, since no disability rating or effective date for 
service connection will be assigned, the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and available post-service 
medical records have been obtained.  In addition, the veteran 
has been afforded an appropriate VA examination to determine 
the nature and etiology of his heart disorders.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In addition, cardiovascular disease may be presumed to have 
been incurred or aggravated in service if it was manifested 
to a compensable (10 percent) degree within one year of the 
claimant's separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

The veteran's heart was found to be normal on examination for 
entrance onto active duty.  Service medical records do not 
document any complaints of or treatment for a heart disorder, 
but do show that a murmur was heard on the examination for 
discharge in March 1956 and that the examiner believed that 
it represented mitral involvement of rheumatic fever that the 
veteran had in childhood.  

There is no post-service medical evidence of any heart 
disorder until many years following the veteran's discharge 
from service.

With respect to the etiology of the veteran's heart 
disorders, the veteran's private physician reported in an 
April 2001 statement that the veteran had left ventricular 
dysfunction; congestive heart failure; and valvular heart 
disease consisting of mitral regurgitation, aortic stenosis 
and aortic regurgitation.  He opined that the veteran's 
valvular heart disease was most likely longstanding and that 
it was a sequelae of rheumatic fever that the veteran had as 
a child.  Although this statement supports the proposition 
that the veteran's valvular heart disease is due to rheumatic 
fever, the veteran did not have rheumatic fever during 
service and the physician did not address whether any of the 
veteran's heart disorders were present in service or 
manifested within one year of the veteran's discharge from 
service.  Therefore, the Board has concluded that this 
statement is not supportive of the veteran's claim. 

A VA physician who examined the veteran and the claims folder 
in March 2005 diagnosed atrial fibrillation; valvular heart 
disease consisting of aortic insufficiency, a mitral 
component, and mitral regurgitation; and arteriosclerotic 
heart disease.  He indicated that rheumatic fever can cause 
atrial fibrillation to develop at a later time, that it was 
as likely as not that the veteran's valvular heart disease 
was due to rheumatic fever, and that it was likely that the 
veteran's arteriosclerotic heart disease was a complication 
of diabetes mellitus and hypercholesterolemia and less likely 
that it was related to rheumatic fever.     

In January 2006, the claims folder was returned to the March 
2005 examiner for supplemental information.  On this 
occasion, the physician stated that it was as likely as not 
that the veteran's aortic insufficiency was a late sequelae 
of rheumatic fever but that the aortic insufficiency was not 
present in service.  He also stated that the veteran did not 
have aortic sclerosis or aortic insufficiency during service 
and that it was less likely than not that either of these 
disorders resulted from rheumatic fever.  In addition, he 
stated that it was as likely as not that the mitral component 
of the veteran's valvular heart disease was due to rheumatic 
fever; he did not believe that it was aggravated by active 
duty.  Finally, he stated that arteriosclerotic heart disease 
was not present in service and reiterated his opinion that 
the disorder was probably related to diabetes mellitus and 
hypercholesterolemia.

Regardless of whether the atrial fibrillation, aortic 
sclerosis and aortic insufficiency are late sequelae of 
rheumatic fever, the VA physician has opined that they were 
not present in service.  There is no conflicting medical 
evidence of record.  Moreover, there is no medical evidence 
of any of these disorders within one year of the veteran's 
discharge from service or medical evidence of a nexus between 
any of these disorders and the veteran's military service.  
Therefore, service connection is not in order for any of 
these disorders

Similarly, there is no medical evidence of arteriosclerotic 
heart disease within one year of the veteran's discharge from 
service or medical evidence of a nexus between this disorder 
and the veteran's military service.  Moreover, the VA 
physician has opined that they are probably related to 
diabetes mellitus and hypercholesterolemia, rather than the 
veteran's military service.  Accordingly, service connection 
is also unwarranted for this disorder.

The opinion of the VA physician supports a finding that the 
mitral component of the veteran's valvular heart disease was 
present in service.  This is consistent with the finding on 
the service separation examination of mitral involvement of 
old rheumatic fever.  Although the VA physician also opined 
that the mitral valve disease was not aggravated by active 
duty, the record does not contain the clear and unmistakable 
evidence required to rebut the presumption of soundness.  
Accordingly, service connection is warranted for disability 
of the mitral valve.


ORDER

Entitlement to service connection for disability of the 
mitral valve is granted.  

Entitlement to service connection for heart disability other 
than disability of the mitral valve is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


